DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to because Fig. 7 is missing both x- and y- axes labels and the bottom panels of Fig. 11 are missing y-axis labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 12, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 4, 5, and 12 is a relative and/or subjective term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the term “about” may correspond to ± 0.1% or ± 100% and it is impossible to determine the scope of the term. 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the limitations reciting “about” have been interpreted as without the term “about”, e.g., “the threshold probability is 0.5” and “a rate between 0.8 and 1.2 frames per second.”

The term “common” in claim 20 is a relative and/or subjective term which renders the claim indefinite. The term “common” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Objects and/or features that are considered to be “common” may be uncommon in different analysis methods, systems, techniques, etc. 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the limitation “a multitude of classes of common objects” has been interpreted as “a multitude of classes of objects.”

Claim 21 is dependent on itself and therefore does not have an antecedent basis for “the method of claim 21.” For the purpose of further examination, the claim has been interpreted as being dependent on claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 10, 11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al. (WO 2017/023569 A1), hereinafter referred to as Bhattacharya.
Regarding claim 1, Bhattacharya teaches a method for selectively presenting images captured by a confocal laser endomicroscopy (CLE) device (Bhattacharya Abstract & ¶0005: “Independent subspace analysis (ISA) is used to learn filter kernels for CLE images … A classifier is trained to classify CLE images based on feature extracted”), comprising: 
receiving a first image captured by a CLE device during brain surgery (Bhattacharya ¶0058: “one or more Cle images of a brain are acquired with CLE … a CLE probe is positioned in a patient’s head during a resection. The CLE is performed during surgery. The resulting CLE images are generated”); 
providing the first image to a convolution neural network trained using at least a plurality of images, wherein each of the plurality of images is an image of brain tissue that was captured using CLE techniques and is labeled as either a diagnostic image or a non-diagnostic image (Bhattacharya ¶0031: “Image entropy is used to quantitatively determine the information content of an image. Low-entropy images have less contrast and large runs of pixels with same or similar values as compared to higher-entropy images. In order to filter uninformative video frames, the entropy of each frame or image is calculated and compared to an entropy threshold”; Bhattacharya ¶0037: “Different filter kernels are learned in act 44 from the input or training images with ISA in one layer. These learned filter kernels are convolved in act 46 with the input or training images … Different filter kernels are learned in act 48 from the filtered images resulting from the convolution. The process may repeat or may not repeat with further convolution and learning”); 
receiving an indication, based on a first output of the convolution neural network, of a first likelihood that the first image is a diagnostic image (Bhattacharya ¶0045: “Once the patches or filter kernels are learned by machine learning using the input training images, a visual recognition system is trained to classify from input features extracted with the filter kernels”; Bhattacharya ¶0052: “In act 56, the machine-learning computer of the medical system trains a classifier to distinguish between the images representing the tumorous brain tissue and the images representing the healthy brain tissue and/or between images representing different types of tumors”; Bhattacharya ¶0069: “Where the classifier outputs a probability for the results”); 
determining, based on the first likelihood, that the first image is a diagnostic image (Bhattacharya ¶0052 discussed above; Bhattacharya ¶0069: “When the classifier outputs a probability for the results, the probability may be indicated, such as indicating the type of tumor and the percent likelihood estimated for that type of tumor being represented in the CLE image”); and 
in response to determining that the first image is a diagnostic image, causing the first image to be presented during the brain surgery (Bhattacharya ¶0069 discussed above).

Regarding claim 10, Bhattacharya teaches a system, comprising: 
a confocal laser endomicroscopy (CLE) device (Bhattacharya Abstract, ¶0005, ¶0058 discussed above), comprising: 
a rigid probe (Bhattacharya ¶0058 discussed above); and 
a light source, wherein the confocal laser endomicroscopy device configured to generate image data representing brain tissue during brain surgery (Bhattacharya ¶0058 discussed above Bhattacharya ¶0081: “laser light is used to excite fluorophores in the brain tissue”); and 
a computing device comprising: a hardware processor; and memory storing computer-executable instructions that, when executed by the processor (Bhattacharya ¶0080: “The system includes the display 18, memory 20, and a processor”; Bhattacharya ¶0093: “The instructions for implementing the training or application processes, methods and/or techniques discussed herein are stored in the memory 20”), cause the processor to perform the processes described in claim 1. Therefore, claim 10 is rejected using the same rationale as applied to claim 1 discussed above.

Regarding claim 15,  Bhattacharya further teaches a method for selectively presenting images captured by a confocal laser endomicroscopy (CLE) device, comprising training with a validation subset from the plurality of images that is different than the validation subset used to train each of the other convolution neural networks in the plurality of convolutional neural networks (Bhattacharya ¶0052 discussed above teaches that the images are trained and classified as tumorous, healthy, or in-between, which are different from each other). Therefore, claim 15 is rejected using the same rationale as applied to claim 1 discussed above.

Regarding claims 2 and 11, Bhattacharya teaches the method and system of claims 1 and 10, further comprising: 
receiving a second image captured by the CLE device during the brain surgery; providing the second image to the convolution neural network; receiving an indication, based on a second output of the convolution neural network, of a second likelihood that the second image is a diagnostic image (Bhattacharya ¶0037, ¶0045, ¶0052, ¶0058, ¶0069 discussed above; Bhattacharya ¶0037 & ¶0086 further teach that the process can be repeated); 
determining, based on the second likelihood, that the second image is not a diagnostic image (Bhattacharya ¶0052 discussed above teaches that the images are classified as tumorous, healthy, or in-between; Bhattacharya ¶0031 further teaches determining whether the resultant images contain categorical information using entropy); 
in response to determining that the second image is not a diagnostic image, inhibiting the second image from being presented during the brain surgery (Bhattacharya ¶0031: “some of the images may not contain useful information … to limit the influence of these images, the images are removed. The desired images are selected”).

Regarding claim 3, Bhattacharya teaches the method of claim of claim 1, wherein determining that the first image is a diagnostic image comprises determining that the first likelihood is at least a threshold probability (Bhattacharya ¶0031: “compared to an entropy threshold. Any threshold may be used … The threshold is selected to leave sufficient (e.g., hundreds or thousands) of images or frames for training”; Bhattacharya ¶0069: “When the classifier outputs a probability for the results, the probability may be indicated, such as indicating the type of tumor and the percent likelihood estimated for that type of tumor being represented in the CLE image”).

Regarding claim 6, Bhattacharya teaches the method of claim 1, further comprising: 
receiving, by a server, the first image from a computing device that communicates with the CLE device over a local connection, and that is remote from the server (Bhattacharya ¶0080: “The client and server are interconnected by a network, such as an intranet or the Internet”); and 
sending, to the remote computing device, an indication that the first image is a diagnostic image (Bhattacharya ¶0058: “The image or images are acquired by scanning the patient with CLE, from a network transmission, and/or from memory”; Bhattacharya ¶0080: “a separate or remote device not part of the CLE 12 is used”).

Regarding claim 7, Bhattacharya teaches the method of claim 6, further comprising storing, by the server, the first image in memory associated with the server in connection with an indication that the first image is a diagnostic image (Bhattacharya ¶0056: “For a cloud or server based system, the same computer or processor may both learn and apply the learnt filter kernels and classifier. Alternatively … learning with a workstation and applying with a server”; Bhattacharya ¶0080: “The medical system 11 includes a host computer, control station, workstation, server, or other arrangement … The display 18, processor, and memory 20 may be part of a computer, server, or other system for image processing images from the CLE 12”; Bhattacharya ¶0092: “The outputs of the filtering, the filter kernels, the CLE image, the matrix for the classifier 16, and/or the classification may be stored in the memory 20”; Bhattacharya ¶0095: “A processor of a computer, server, workstation or other device implements the filter 14 and/or the classifier 16”).

Regarding claim 13, Bhattacharya teaches system of claim 10, wherein the convolutional neural network is executed by the computing device (Bhattacharya ¶0052, ¶0080, & ¶0093 discussed above).

Regarding claim 14, Bhattacharya teaches system of claim 10, wherein the convolutional neural network is executed by a remote server (Bhattacharya ¶0080 discussed above).

Regarding claim 16, Bhattacharya teaches the method of claim 15, wherein the indication of the first likelihood is calculated based on a combination of the outputs of each of the plurality of convolutional neural networks (Bhattacharya ¶0009: “Any one or more of the aspects described above may be used alone or in combination”; Bhattacharya ¶0043: “The combined responses of the convolution step are then given as input to the next layer, which is also implemented by another ISA algorithm with PCA as a preprocessing step”).

Regarding claim 17, Bhattacharya teaches the method of claim 16, wherein the first likelihood is the arithmetic mean of the outputs of each of the plurality of convolutional neural networks (Bhattacharya ¶0051: “The pooling operation computes a statistic value from all encoded local features, e.g., mean value (average pooling) or max value (maximum pooling). This is used to further reduce dimensionality and improve robustness”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (WO 2017/023569 A1), in view of Grisan et al. (“Computer-Assisted Automated Image Recognition of Celiac Disease using Confocal Endomicroscopy,” 2014 IEEE 11th International Symposium on Biomedical Imaging (ISBI), May 2014), hereinafter referred to as Bhattacharya and Grisan, respectively.
Regarding claim 4, Bhattacharya the method of claim 3, but does not appear to explicitly teach that the threshold probability is about 0.5.
Pertaining to the same field of endeavor, Grisan teaches that the threshold probability is about 0.5 (Grisan Fig. 4 & pg. 123 right column: “the posterior iso-probability lines at P=0.5”).
Bhattacharya and Grisan are considered to be analogous art because they are directed to analyzing confocal endomicroscopy images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for visual representation learning for brain tumor classification (as taught by Bhattacharya) to use P=0.5 (as taught by Grisan) because the combination allows superimposition of three different classes in Naïve Bayes classification space for better visualization (Grisan Fig. 4).

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (WO 2017/023569 A1), in view of Atreya et al. (“In vivo imaging using fluorescent antibodies to tumor necrosis factor predicts therapeutic response in Crohn’s disease,” Nature Medicine, Vol. 20, No. 3 March 2014), hereinafter referred to as Atreya, respectively.
Regarding claims 5 and 12, Bhattacharya teaches the method and system of claims 1 and 10, further comprising: 
receiving a plurality of additional images captured by the CLE device during the brain surgery (Bhattacharya ¶0058 discussed above); 
classifying each of the plurality of additional images in real time during the brain surgery using the convolution neural network; indicating, based on the classifications output by the convolutional neural network, that a first subset of the plurality of additional images are diagnostic images; and indicating, based on the classification output by the convolutional neural network, that a second subset of the plurality of plurality of additional images are non-diagnostic image (Bhattacharya ¶0031, ¶0037, ¶0045, ¶0052, ¶0058, ¶0069 discussed above; further see Bhattacharya ¶0002: “CLE allows real-time examination of body tissues”; Bhattacharya ¶0022: “In one embodiment, surgeons may be assisted by classification of CLE imagery to examine brain tissues on a histological scale in real-time during the surgical resection”).
Bhattacharya further teaches that the speed in frames classified per second is compared (Bhattacharya ¶0079 & Fig. 9). However, Bhattacharya does not appear to explicitly teach that the images are received at a rate of between 0.8 and 1.2 frames per second.
Pertaining to the same field of endeavor, Atreya teaches that the images are received at a rate of between 0.8 and 1.2 frames per second (Atreya pg. 319 left column: “specimens were analyzed by confocal laser endomicroscopy”; Atreya pg. 319 right column: “The endoscope-integrated confocal microscope collected images at a scan rate of 1 frame per second yielding a resolution of 1,024 × 1,024 pixels (1 megapixel) with a dynamically adjustable depth of scanning ranging from 0 to 250 µm”).
Bhattacharya and Atreya are considered to be analogous art because they are directed to using CLE to detect features of interest. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for visual representation learning for brain tumor classification (as taught by Bhattacharya) to receive images at 1 fps (as taught by Atreya) because the combination allows real-time acquisition of images at high resolution with a dynamically adjustable depth (Atreya pg. 319 right column).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (WO 2017/023569 A1), in view of Shin et al. (“Deep Convolutional Neural Network for Computer-Aided Detection: CNN Architectures, Dataset Characteristics and Transfer Learning,” IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 35, NO. 5, MAY 2016), hereinafter referred to as Bhattacharya and Shin, respectively.
Regarding claim 8, Bhattacharya teaches the method of claim 1, wherein an architecture of the convolutional neural network is based on PCA and ISA (Bhattacharya ¶0022: “an unsupervised algorithm called Independent Subspace Analysis is used in a convolutional neural network framework to enhance robustness of the learned representation”; Bhattacharya ¶0040: “For a given layer, ISA learning is applied”; Bhattacharya ¶0042: “Using a convolutional neural network architecture that progressively makes use of PCA and ISA as sub-units”).
However, Bhattacharya does not appear to explicitly teach that the CNN is based on AlexNet.
Pertaining to the same field of endeavor, Shin teaches that CNN is based on AlexNet (Shin pg. 1286 left column: “We also explore CNN architectures of the most studied seen layered ‘AlexNet-CNN’ [4], a shallower ‘Cifar-CNN’ [22], and a much depper version of ‘GoogLeNet-CNN’”; Shin pg. 1288 right column: “We mainly exploer three convolutional neural network architectures (CifarNet [5], [22], AlexNet [4] and GoogLeNet [33]) with different model trainng parameter values”; Shin Fig. 5).
Bhattacharya and Shin are considered to be analogous art because they are directed to using CNN for detecting and classifying features in medical images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for visual representation learning for brain tumor classification (as taught by Bhattacharya) to use AlexNet CNN (as taught by Shin) because the combination produces improved performance over the other non-deep learning methods (Shin pg. 1289 right column).

Regarding claim 9, Bhattacharya teaches the method of claim 1, wherein an architecture of the convolutional neural network is based on PCA and ISA (Bhattacharya ¶0022, ¶0040 & ¶0042 discussed above).
However, Bhattacharya does not appear to explicitly teach that the CNN is based on GoogLeNet.
Pertaining to the same field of endeavor, Shin teaches that CNN is based on GoogLeNet (Shin Fig. 5, pg. 1286 left column & pg. 1288 right column discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for visual representation learning for brain tumor classification (as taught by Bhattacharya) to use GoogLeNet CNN (as taught by Shin) because the combination results in less error while being significantly more complex and deeper than the other CNN architectures (Shin pg. 1289 right column).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (WO 2017/023569 A1), in view of Rudy et al. (“Neural Network Regularization via Robust Weight Factorization,” arXiv:1412.6630), hereinafter referred to as Bhattacharya and Rudy, respectively.
Regarding claim 18, Bhattacharya teaches the method of claim 16, but does not appear to explicitly teach that the first likelihood is the geometric mean of the outputs of each of the plurality of convolutional neural networks.
Pertaining to the same field of endeavor, Seth teaches that the first likelihood is the geometric mean of the outputs of each of the plurality of convolutional neural networks (Rudy Fig. 3: “Comparison of the FaMe and Dropout test to the true arithmetic and geometric means as estimated via sampling outs of random subnetworks”; Rudy pg. 7: “Using the test data s input, we generate samples output from these noisy networks. The mean prediction can be calculated by first computing the geometric mean of the sample outputs and comparing to the output given by our deterministic testing procedure”).
Bhattacharya and Rudy are considered to be analogous art because they are directed to neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for visual representation learning for brain tumor classification (as taught by Bhattacharya) to determine geometric mean (as taught by Rudy) because combining the predictions of different networks and/or models massively reduces parameters while preserving predictive accuracy (Rudy pg. 8).

Allowable Subject Matter
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 19, the prior art of record teaches the method of claim 15, further comprising: receiving input, for each of the plurality of images, an indication of whether the image is diagnostic or non-diagnostic; and dividing the plurality of images into a development subset and a testing subset (Bhattacharya ¶0031, ¶0037, ¶0045, ¶0052, ¶0058, ¶0069 discussed above; further see Bhattacharya Figs. 3, 5, & 6 describing independent subspace analysis, 42 – local features).
However, the prior art, alone or in combination, does not appear to explicitly teach or suggest dividing the development subset into l folds, wherein l is the number of convolutional neural networks in the plurality of convolutional neural networks; and training each of the l convolutional neural networks using l−1 of the folds as a training set and using one of the folds as a validation set, wherein each of the l convolutional neural networks is trained using a different fold as the validation set.

Claims 20 and 21 are objected to for the same reason as claim 19 due to their dependency. Note that claim 21 has been interpreted as being dependent on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667